 


110 HR 916 PCS: John R. Justice Prosecutors and Defenders Incentive Act of 2007
U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
II 
Calendar No. 149
110th CONGRESS 1st Session 
H. R. 916 
IN THE SENATE OF THE UNITED STATES 

May 16, 2007
Received; read twice and placed on the calendar

AN ACT 
To provide for loan repayment for prosecutors and public defenders. 
 
 
1.Short titleThis Act may be cited as the John R. Justice Prosecutors and Defenders Incentive Act of 2007. 
2.Loan repayment for prosecutors and defendersTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following: 
 
JJLoan repayment for prosecutors and public defenders 
3111.Grant authorization 
(a)PurposeThe purpose of this section is to encourage qualified individuals to enter and continue employment as prosecutors and public defenders. 
(b)DefinitionsIn this section: 
(1)ProsecutorThe term prosecutor means a full-time employee of a State or local agency who— 
(A)is continually licensed to practice law; and 
(B)prosecutes criminal or juvenile delinquency cases (or both) at the State or local level, including an employee who supervises, educates, or trains other persons prosecuting such cases. 
(2)Public defenderThe term public defender means an attorney who— 
(A)is continually licensed to practice law; and 
(B)is— 
(i)a full-time employee of a State or local agency who provides legal representation to indigent persons in criminal or juvenile delinquency cases (or both), including an attorney who supervises, educates, or trains other persons providing such representation; 
(ii)a full-time employee of a nonprofit organization operating under a contract with a State or unit of local government, who devotes substantially all of such full-time employment to providing legal representation to indigent persons in criminal or juvenile delinquency cases (or both), including an attorney who supervises, educates, or trains other persons providing such representation; or 
(iii)employed as a full-time Federal defender attorney in a defender organization established pursuant to subsection (g) of section 3006A of title 18, United States Code, that provides legal representation to indigent persons in criminal or juvenile delinquency cases (or both). 
(3)Student loanThe term student loan means— 
(A)a loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.); 
(B)a loan made under part D or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq. and 1087aa et seq.); and 
(C)a loan made under section 428C or 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1078–3 and 1087e(g)) to the extent that such loan was used to repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, or a loan made under section 428 or 428H of such Act. 
(c)Program authorizedThe Attorney General shall, subject to the availability of appropriations, establish a program by which the Department of Justice shall assume the obligation to repay a student loan, by direct payments on behalf of a borrower to the holder of such loan, in accordance with subsection (d), for any borrower who— 
(1)is employed as a prosecutor or public defender; and 
(2)is not in default on a loan for which the borrower seeks forgiveness. 
(d)Terms of loan repayment 
(1)Borrower agreementTo be eligible to receive repayment benefits under subsection (c), a borrower shall enter into a written agreement with the Attorney General that specifies that— 
(A)the borrower will remain employed as a prosecutor or public defender for a required period of service of not less than 3 years, unless involuntarily separated from that employment; 
(B)if the borrower is involuntarily separated from employment on account of misconduct, or voluntarily separates from employment, before the end of the period specified in the agreement, the borrower will repay the Attorney General the amount of any benefits received by such employee under this section; and 
(C)if the borrower is required to repay an amount to the Attorney General under subparagraph (B) and fails to repay such amount, a sum equal to that amount shall be recoverable by the Federal Government from the employee (or such employee’s estate, if applicable) by such methods as are provided by law for the recovery of amounts owed to the Federal Government. 
(2)Repayment by borrower 
(A)In generalAny amount repaid by, or recovered from, an individual or the estate of an individual under this subsection shall be credited to the appropriation account from which the amount involved was originally paid. 
(B)MergerAny amount credited under subparagraph (A) shall be merged with other sums in such account and shall be available for the same purposes and period, and subject to the same limitations, if any, as the sums with which the amount was merged. 
(C)WaiverThe Attorney General may waive, in whole or in part, a right of recovery under this subsection if it is shown that recovery would be against equity and good conscience or against the public interest. 
(3)Limitations 
(A)Student loan payment amountStudent loan repayments made by the Attorney General under this section shall be made subject to the availability of appropriations, and subject to such terms, limitations, or conditions as may be mutually agreed upon by the borrower and the Attorney General in an agreement under paragraph (1), except that the amount paid by the Attorney General under this section shall not exceed— 
(i)$10,000 for any borrower in any calendar year; or 
(ii)an aggregate total of $60,000 in the case of any borrower. 
(B)Beginning of paymentsNothing in this section shall authorize the Attorney General to pay any amount to reimburse a borrower for any repayments made by such borrower prior to the date on which the Attorney General entered into an agreement with the borrower under this subsection. 
(e)Additional agreements 
(1)In generalOn completion of the required period of service under an agreement under subsection (d), the borrower and the Attorney General may, subject to paragraph (2), enter into an additional agreement in accordance with subsection (d). 
(2)TermAn agreement entered into under paragraph (1) may require the borrower to remain employed as a prosecutor or public defender for less than 3 years. 
(f)Award basis; priority 
(1)Award basisThe Attorney General shall provide repayment benefits under this section— 
(A)subject to the availability of appropriations; and 
(B)in accordance with paragraph (2), except that the Attorney General shall determine a fair allocation of repayment benefits among prosecutors and defenders, and among employing entities nationwide.  
(2)PriorityIn providing repayment benefits under this section in any fiscal year, the Attorney General shall give priority to borrowers— 
(A)who, when compared to other eligible borrowers, have the least ability to repay their student loans (considering whether the borrower is the beneficiary of any other student loan repayment program), as determined by the Attorney General; or 
(B)who— 
(i)received repayment benefits under this section during the preceding fiscal year; and 
(ii)have completed less than 3 years of the first required period of service specified for the borrower in an agreement entered into under subsection (d). 
(g)RegulationsThe Attorney General is authorized to issue such regulations as may be necessary to carry out the provisions of this section. 
(h)Report by Inspector GeneralNot later than 3 years after the date of the enactment of this section, the Inspector General of the Department of Justice shall submit to Congress a report on— 
(1)the cost of the program authorized under this section; and 
(2)the impact of such program on the hiring and retention of prosecutors and public defenders. 
(i)GAO StudyNot later than one year after the date of the enactment of this section, the Comptroller General shall conduct a study of, and report to Congress on, the impact that law school accreditation requirements and other factors have on the costs of law school and student access to law school, including the impact of such requirements on racial and ethnic minorities. 
(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of the fiscal years 2008 through 2013. . 
 Passed the House of Representatives May 15, 2007.Lorraine C. Miller,Clerk. 

May 16, 2007
Received; read twice and placed on the calendar 
